                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


ALONZO WILLIAMS,

                                Plaintiff,

                v.                                              Case No. 18-CV-1315

ANDREW M. SAUL 1,
Commissioner of Social Security,

                                Defendant.


                                 DECISION AND ORDER


                                    PROCEDURAL HISTORY

        Plaintiff Alonzo Williams alleges that he has been disabled since September 1, 2014

(Tr. 13) and is unable to work because of “pain in the legs, pain in the right arm, a back

disorder, carpal tunnel syndrome, bilateral trigger thumbs, and depression” (Tr. 19

(internal citations omitted)). In February 2015 he applied for disability insurance benefits

(Tr. 235-38) and supplemental security income benefits (Tr. 239-44). After his application

was denied initially (Tr. 70-115) and upon reconsideration (Tr. 116-47), a hearing was held

before an administrative law judge (ALJ) on July 27, 2017 (Tr. 35-66). On December 21,


1
 As of June 4, 2019, Andrew M. Saul is the Commissioner of Social Security. Pursuant to Federal Rule of
Civil Procedure 25(d), he is substituted as the named defendant in this action.
2017, the ALJ issued a written decision concluding Williams was not disabled. (Tr. 13-27.)

The Appeals Council denied Williams’s request for review on August 13, 2018. (Tr. 1-3.)

This action followed. All parties have consented to the full jurisdiction of a magistrate

judge (ECF Nos. 4, 7), and this matter is now ready for resolution.

                                    ALJ’S DECISION

       In determining whether a person is disabled an ALJ applies a five-step sequential

evaluation process. At step one, the ALJ determines whether the claimant has engaged in

substantial gainful activity. The ALJ found that Williams “has not engaged in substantial

gainful activity since September 1, 2014, the alleged onset date[.]” (Tr. 15.)

       The analysis then proceeds to the second step, which is a consideration of whether

the claimant has a medically determinable impairment or combination of impairments

that is “severe.” 20 C.F.R. §§ 404.1520(c), 416.920(c). An impairment is severe if it

significantly limits a claimant’s physical or mental ability to do basic work activities. 20

C.F.R. § 404.1522(a). The ALJ concluded that Williams has the following severe

impairments: “degenerative disc disease of the lumbar spine, bilateral carpal tunnel

syndrome, bilateral thumb flexor tenosynovitis, and depression[.]” (Tr. 15.)

       At step three the ALJ is to determine whether the claimant’s impairment or

combination of impairments is of a severity to meet or medically equal the criteria of the

impairments listed in 20 C.F.R. Part 4, Subpart P, Appendix 1 (20 C.F.R. §§ 404.1520(d),

416.1526, 416.920(d), and 416.926) (called “The Listings”). If the impairment or



                                              2
impairments meets or medically equals the criteria of a listing and also meets the twelve-

month duration requirement, 20 C.F.R. § 416.909, the claimant is disabled. If the

claimant’s impairment or impairments is not of a severity to meet or medically equal the

criteria set forth in a listing, the analysis proceeds to the next step. The ALJ found that

Williams “does not have an impairment or combination of impairments that meets or

medically equals the severity of one of the listed impairments[.]” (Tr. 16.)

       In between steps three and four the ALJ must determine the claimant’s residual

functional capacity (RFC), “which is [the claimant’s] ‘ability to do physical and mental

work activities on a regular basis despite limitations from her impairments.’” Ghiselli v.

Colvin, 837 F.3d 771, 774 (7th Cir. 2016) (quoting Moore v. Colvin, 743 F.3d 1118, 1121 (7th

Cir. 2014)). In making the RFC finding, the ALJ must consider all of the claimant’s

impairments, including impairments that are not severe. 20 C.F.R. §§ 404.1529, 416.929;

SSR 96-4p. In other words, the RFC determination is a “function by function” assessment

of the claimant’s maximum work capability. Elder v. Astrue, 529 F.3d 408, 412 (7th Cir.

2008). The ALJ concluded that Williams has the RFC

       to perform sedentary work as defined in 20 CFR 404.1567(a) and 416.967(a)
       except he can never climb ladders, ropes or scaffolds; he is limited to
       occasional climbing of ramps and stairs, occasional balancing, occasional
       stooping, occasional crouching, occasional kneeling and occasional
       crawling; he can perform no more than frequent bilateral handling and
       fingering of objects; he must be able to use a handheld assistive device (a
       cane); he can have no exposure to unprotected heights or moving
       machinery; and he is limited to understanding, carrying out and
       remembering no more than simple instructions.



                                             3
(Tr. 18.)

       After determining the claimant’s RFC, the ALJ at step four must determine

whether the claimant has the RFC to perform the requirements of his past relevant work.

20 C.F.R. §§ 404.1526, 416.965. Williams’s past relevant work was as a fast food worker,

fast food services manager, and bindery worker. (Tr. 25.) The ALJ concluded that

Williams “is unable to perform any past relevant work[.]” (Id.)

       The last step of the sequential evaluation process requires the ALJ to determine

whether the claimant is able to do any other work, considering his RFC, age, education,

and work experience. At this step the ALJ concluded that, “[c]onsidering [Williams’s] age,

education, work experience, and [RFC], there are jobs that exist in significant numbers in

the national economy that [he] can perform[.]” (Tr. 26.) In reaching that conclusion, the

ALJ relied on testimony from a vocational expert (VE), who testified that a hypothetical

individual of Williams’s age, education, work experience, and RFC could perform the

requirements of occupations such an order clerk, office helper, and inspector. (Id.) After

finding Williams could perform work in the national economy, the ALJ concluded that

he was not disabled. (Tr. 27.)

                                 STANDARD OF REVIEW

       The court’s role in reviewing an ALJ’s decision is limited. It must “uphold an ALJ’s

final decision if the correct legal standards were applied and supported with substantial

evidence.” L.D.R. by Wagner v. Berryhill, 920 F.3d 1146, 1152 (7th Cir. 2019) (citing 42 U.S.C.



                                              4
§ 405(g)); Jelinek v. Astrue, 662 F.3d 805, 811 (7th Cir. 2011). “Substantial evidence is ‘such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.’” Summers v. Berryhill, 864 F.3d 523, 526 (7th Cir. 2017) (quoting Castile v.

Astrue, 617 F.3d 923, 926 (7th Cir. 2010)). “The court is not to ‘reweigh evidence, resolve

conflicts, decide questions of credibility, or substitute [its] judgment for that of the

Commissioner.’” Burmester v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019) (quoting Lopez ex

rel. Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003)). “Where substantial evidence

supports the ALJ’s disability determination, [the court] must affirm the [ALJ’s] decision

even if ‘reasonable minds could differ concerning whether [the claimant] is disabled.’”

L.D.R. by Wagner, 920 F.3d at 1152 (quoting Elder v. Astrue, 529 F.3d at 413).

                                         ANALYSIS

       Williams argues that the ALJ erred (1) in giving little weight to the opinions of

treating physicians William Gerard, D.O., and Nosheen Hasan, M.D.; (2) in evaluating

his statements concerning the intensity, persistence, and limiting effects of his symptoms;

and (3) by failing to address in the RFC assessment all of Williams’s limitations, including

his need for a walker and his need to move after sitting for an extended period of time.

(ECF No. 13 at 7.)

I.     Medical Opinion Evidence

       “For claims filed before March 2017, a treating physician’s opinion on the nature

and severity of a medical condition is entitled to controlling weight if it is well-supported



                                              5
by medical findings and consistent with substantial evidence in the record.” Johnson v.

Berryhill, 745 F. App’x 247, 250 (7th Cir. 2018) (citing 20 C.F.R. § 404.1527(c)(2); Brown v.

Colvin, 845 F.3d 247, 252 (7th Cir. 2016)). “If an ALJ does not give a treating physician’s

opinion controlling weight, the regulations require the ALJ to consider the length, nature,

and extent of the treatment relationship, frequency of examination, the physician’s

specialty, the types of tests performed, and the consistency and supportability of the

physician’s opinion” to determine how much weight to give the opinion. Moss v. Astrue,

555 F.3d 556, 561 (7th Cir. 2009) (citing 20 C.F.R. § 404.1527(c)(2)). While “[a]n ALJ must

offer good reasons for discounting a treating physician’s opinion,” Campbell v. Astrue, 627

F.3d 299, 306 (7th Cir. 2010) (internal quotations and citation omitted), courts will uphold

“all but the most patently erroneous reasons for discounting a treating physician’s

assessment.” Stepp v. Colvin, 795 F.3d 711, 718 (7th Cir. 2015) (citing Luster v. Astrue, 358

F. App’x 738, 740 (7th Cir. 2010)).

       A. Primary Care Doctor–Dr. William Gerard

       Williams argues that the ALJ erred in giving “little weight” to his primary care

doctor, Dr. William Gerard. (ECF No. 13 at 8-15.) In September 2015 Dr. Gerard opined

that Williams would be able to perform full-time work on a sustained basis fifty percent

of a typical workday; could continuously sit for one hour and continuously stand for

thirty minutes at one time; could sit for at least six hours and stand/walk for less than two

hours in an eight-hour workday; could frequently lift and carry less than ten pounds,



                                             6
occasionally lift and carry ten pounds, occasionally lift and carry twenty pounds, and

rarely lift and carry fifty pounds; could occasionally grasp, turn, and twist objects; could

occasionally make fine manipulations with his fingers; would, on average, be absent from

work (or miss at least a couple hours of work) two days per month; and requires an

assistive device – a cane – to ambulate. (Tr. 447-51.)

       The ALJ gave “significant weight” to part of Dr. Gerard’s opinion, explaining:

       The undersigned gives significant weight to the limitations set forth by Dr.
       Gerard that [Williams] could sit for at least six hours in an eight-hour
       workday, he could lift and carry ten pounds on an occasional basis, and he
       required the use of a cane. These limitations about sitting, lifting and
       carrying find support in the medical evidence showing that the claimant
       had degenerative disc disease but he still displayed some good function
       upon examination, such as full strength, intact sensation, and no neurologic
       deficits. Moreover, the limitation about the use of a cane is supported by
       the statements of other medical providers.

(Tr. 23-242 (internal citations omitted).) However, the ALJ gave “little weight” to other

parts of Dr. Gerard’s opinion, explaining:

       [T]he undersigned gives little weight to Dr. Gerard’s opinion that
       [Williams] would miss two days of work each month because it is not
       supported by the medical evidence. Furthermore, the undersigned gives
       little weight to the other limitations set forth by Dr. Gerard that are
       inconsistent with the residual functional capacity because they are
       unsupported by the medical evidence. For instance, Dr. Gerard’s
       assessment that [Williams] could stand/walk for less than two hours in an
       eight-hour workday is too restrictive given the evidence as a whole. The
       limitations about sitting and standing at one time also appear to be too
       restrictive. It is notable that Dr. Gerard’s own progress notes documented
       that [Williams] had a normal gait, normal joint ranges of motion, normal
       reflexes, and intact motor strength. Likewise, it is unclear from the
       questionnaire and the treatment records how Dr. Gerard concluded that
       [Williams] had a 50 percent limitation in his abilities to persist with tasks


                                             7
       and maintain work pace/efficiency with even simple work tasks. As to
       handling and fingering, the undersigned finds that occasional handling and
       fingering is too restrictive given that [Williams] benefited from surgery and
       he displayed fairly good function both before and after the procedures.

       Dr. Gerard also filled out a form about mental limitations in September
       2015. Dr. Gerard opined that the claimant could perform most of the
       designated functions without limitations, but he had a slight limitation in
       the ability to complete a normal workday/week without interruptions from
       symptoms that cause an unreasonable number and length of rest periods.
       The undersigned gives little weight to Dr. Gerard’s opinion because
       [Williams’s] depression mostly developed in 2016 after this opinion was
       offered.

(Tr. 24 (internal citations omitted).)

       The ALJ gave “little weight” to Dr. Gerard’s opinion that Williams could

stand/walk for less than two hours in an eight-hour workday because it was too restrictive

given Dr. Gerard’s findings of “a normal gait, normal joint ranges of motion, normal

reflexes, and intact motor strength.” (Id.) However, as Williams argues, “it is unclear how

any of these findings detracts from Williams’ providers’ opinions concerning time off

task, absenteeism, or limited sitting ability.” (ECF No. 13 at 10.)

       The ALJ also stated that it was not clear “how Dr. Gerard concluded that

[Williams] had a 50 percent limitation in his abilities to persist with tasks and maintain

work pace/efficiency with even simple work tasks.” (Tr. 24.) Williams argues that “the

ALJ’s musings as to how a doctor reached their conclusions are misplaced; such an

inquiry is irrelevant.” (ECF No. 13 at 12.) The Commissioner counters that “[w]hile

Plaintiff argues the ALJ should not be concerned with how Dr. Gerard reached his



                                              8
opinion, it is clear the ALJ’s intent was to express the lack of support for Dr. Gerard’s

opinion.” (ECF No. 17 at 8-9.) The court agrees. Because the fifty percent limitation does

not have support in the record, this was a valid reason for discounting Dr. Gerard’s

opinion.

       Finally, the ALJ’s gave little weight to Dr. Gerard’s opinion as to occasional

handling and fingering because it was too restrictive “given that [Williams] benefited

from surgery and he displayed fairly good function both before and after the

procedures.” (Tr. 24.) However, “[t]he key is not whether one has improved …, but

whether they have improved enough to meet the legal criteria of not being classified as

disabled.” Murphy v. Colvin, 759 F.3d 811, 819 (7th Cir. 2014). See also Lechner v. Barnhart,

321 F. Supp. 2d 1015, 1030 (E.D. Wis. 2004) (“One can be stable and yet disabled.”).

Williams argues that, even though his carpal tunnel symptoms improved, as reflected in

treatment notes from Dr. Hodgson in March 2016 his thumb was “catching and locking”

and “[t]here has been increasing pain for him.” (Tr. 538.) In September 2016, at a

subsequent visit with Dr. Hodgson, Williams was diagnosed with bilateral thumb flexor

tenosynovitis and decided “to move forward with surgical release for his tender left

thumb and injection for the right.” (Tr. 537.) In October 2016 Dr. Hodgson performed a

left trigger thumb release, and Williams received a steroid injection. (Tr. 531.) Finally, at

his hearing in July 2017 Williams testified that his hands “cramp up” and “[he] can’t hold

heavy stuff in them….” (Tr. 48.) Therefore, even though there may have been some



                                             9
improvements in his symptoms, the ALJ erred by relying on these improvements and

discounting the difficulties he was still experiencing.

        On remand, the ALJ shall reevaluate Dr. Gerard’s opinions in light of the relevant

evidence in the record. If the ALJ decides that Dr. Gerard’s opinions are not entitled to

controlling weight, he shall give “good reasons” supported by the record for discounting

them.

        B. Pain Management Doctor–Dr. Nosheen Hasan

        Williams also argues the ALJ erred in giving “little weight” to the opinions of his

pain management doctor, Dr. Nosheen Hasan. (ECF No. 13 at 8-15.) In November 2015

Dr. Hasan opined that Williams would be off-task five percent or less of a typical

workday; would be able to perform full-time work on a sustained basis sixty percent of a

typical workday; could continuously sit for thirty minutes and continuously stand for

thirty minutes at one time; could sit and stand/walk for about two hours in an eight-hour

workday; could frequently lift and carry less than ten pounds and never lift and carry

twenty pounds or fifty pounds; could less than occasionally grasp, turn, and twist objects;

could less than occasionally make fine manipulations with his fingers; would, on average,

be absent from work (or miss at least a couple hours of work) more than four days per

month; and requires an assistive device – a cane – to ambulate. (Tr. 492-96.)

        Other than Dr. Hasan’s opinion that Williams would need to use a cane, the ALJ

gave “little weight” to Dr. Hasan’s opinions, explaining:



                                             10
       Among other things, Dr. Hasan’s opinion suggested that the claimant was
       limited to part-time work and he could not even perform a sedentary
       position on a fulltime basis. This opinion is generally too restrictive given
       the overall medical evidence, which showed that the claimant displayed
       adequate function despite his physical impairments. Moreover, it is unclear
       from the questionnaire and the medical evidence how Dr. Hasan concluded
       that the claimant could only sit for about two hours in the workday. Dr.
       Hasan did not document clinical findings or objective medical evidence to
       support his assessments. Additionally, the opinions about handling,
       fingering and variable functioning of the upper extremities are too
       restrictive given the medical evidence.

(Tr. 24-25 (internal citations omitted).)

       The ALJ could reasonably find that some of Dr. Hasan’s opinions were

“inconsistent with other substantial evidence.” See Loveless v. Colvin, 810 F.3d 502, 507 (7th

Cir. 2016) (quoting 20 C.F.R. § 404.1527(c)(2); citing Scott v. Astrue, 647 F.3d 734, 739 (7th

Cir. 2011); Campbell, 627 F.3dat 306). For example, whereas Dr. Gerard opined that

Williams would only miss about two days of work per month (Tr. 450), Dr. Hasan stated

Williams would miss more than four days. (Tr. 495.) But beyond that, the ALJ only cites

Williams’s “adequate function” and “the medical evidence” as his justification for stating

that Dr. Hasan’s opinions are too restrictive and should, therefore, be given little weight.

On remand, the ALJ shall reevaluate Dr. Hasan’s opinions in light of the relevant evidence

in the record. If the ALJ decides that Dr. Hasan’s opinions are not entitled to controlling

weight, he shall give “good reasons” supported by the record for discounting them.




                                             11
II.    Symptom Evaluation

       In making his RFC determination, the ALJ must engage in a two-step process to

evaluate a claimant’s symptoms. First, the ALJ “must consider whether there is an

underlying medically determinable physical or mental impairment(s) that could

reasonably be expected to produce the individual’s symptoms, such as pain.” SSR 16-3p,

2017 WL 5180304 at *3; see also 20 C.F.R. § 416.929. “Second, once an underlying physical

or mental impairment(s) that could reasonably be expected to produce the individual’s

symptoms is established, [the ALJ] evaluate[s] the intensity and persistence of those

symptoms to determine the extent to which the symptoms limit an individual’s ability to

perform work-related activities….” SSR 16-3p, 2017 WL 5180304 at *3. The ALJ’s

evaluation of a claimant’s symptoms is entitled to “special deference” and will not be

overturned unless it is “patently wrong.” Summers v. Berryhill, 864 F.3d at 528 (citing

Eichstadt v. Astrue, 534 F.3d 663, 667-68 (7th Cir. 2008)).

       After considering the evidence in the record, the ALJ found that “the medical

records documented [Williams’s] degenerative disc disease of the lumbar spine, bilateral

carpal tunnel syndrome, bilateral thumb flexor tenosynovitis, and depression.” (Tr. 21.)

However, “[a]s for [Williams’s] statements about the intensity, persistence, and limiting

effects of his symptoms, [the ALJ found that] they are not entirely consistent with the

medical evidence.” (Tr. 22.) The ALJ explained:

       The medical evidence showed that [Williams] had a significant back
       condition and he required the use of a cane throughout the period at issue.


                                              12
       However, he exhibited adequate physical function at a number of
       examinations, including intact reflexes, full strength, intact sensation, and
       no neurologic deficits. Other progress notes stated that he had a normal gait
       and normal joint ranges of motion. Further, the treatment records stated
       that pain medications reduce his symptoms without any significant side
       effects.

       Although the claimant had carpal tunnel syndrome and thumb flexor
       tenosynovitis, the treatment records indicated that he did quite well after
       the surgeries. He displayed fairly good function even before surgery
       including normal grip strength, normal pinch strength, and normal fine and
       gross manipulative skills.

       While the claimant was diagnosed with depression, he still displayed
       cooperative behavior, normal memory function, and unimpaired insight
       and judgment. His depression was treated with an anti-depressant.

(Id. (internal citations omitted).) As such, the ALJ did not accept Williams’s testimony that

his impairments are work preclusive.

       Williams contends:

       [I]t is unclear how the ALJ’s cited-to evidence of intact reflexes, full
       strength, intact sensation, and absence of neurological deficits builds an
       “accurate and logical bridge” to his conclusion that Williams’ statements as
       to needing to lie down to relieve pain, poor sleep, upper extremity deficits,
       “bad days,” and difficulty with prolonged positions and balancing should
       be disregarded.

(ECF No. 13 at 16). Williams then lists evidence from “deficits on exams that tend to

detract from [the ALJ’s] conclusion,” (Id.) including:

       •   September 2014: on exam, mild-moderate spasm and tenderness[;]
       •   December 2014: symptoms sound “pretty classic” for lumbar
           radiculopathy; on exam, exhibits positive straight leg raise (SLR)[;]
       •   August 2015: on exam, had difficulty getting on and off the exam table,
           ambulates with difficulty, even with an assistive device, and gait is



                                             13
           abnormal and markedly antalgic; spasm in the back noted and SLR
           testing positive bilaterally[;]
       •   October 2015: positive Durkan’s compression and Phalen’s test; positive
           shake awake sign; and positive Tinel’s sign with stereotypical numbness
           and tingling bilaterally in the median distribution[;]
       •   August 2016: on exam, left lower lumbar tenderness, walks with a cane,
           limited range of motion; decreased sensation in the left foot[;]
       •   September 2016: on exam, limited range of motion, antalgic gait;
           abnormal heel and toe walk; lumbar tenderness[;]
       •   September 2016: on exam, catching of both thumbs and “exquisitely”
           tender[;]
       •   October 2016: walks with a cane, limited range of motion[;]
       •   November 2016: lumbar tenderness, limited range of motion, abnormal
           heel and toe walk, antalgic gait[;]
       •   March 2017: lumbar tenderness[;]
       •   June 2017: lumbar tenderness (left worse than right), walks with a cane,
           limited range of motion[.]

(Id. at 16-17 (internal citations omitted).)

       Although an ALJ need not mention every piece of evidence, Denton v. Astrue, 596

F.3d 419, 425 (7th Cir. 2010), the Court of Appeals for the Seventh Circuit has held that

“‘[a]n ALJ may not selectively discuss portions of a physician’s report that support a

finding of non-disability while ignoring other portions that suggest a disability.’” Gerstner

v. Berryhill, 879 F.3d 257, 262 (7th Cir. 2018) (quoting Campbell, 627 F.3d at 301). Given the

above-stated medical evidence that supports Williams’s testimony, the ALJ erred by not

discussing it.

       Williams also argues, and the court agrees, that the ALJ erred by finding that “the

treatment records stated that pain medications reduce his symptoms without any




                                               14
significant side effects.” (Tr. 22.) Williams provides ample evidence to the contrary,

including:

      •   September 2014: Dr. Kornreich prescribes a Medrol Dosepak[;]
      •   December 2014: Williams relates that the Medrol Dosepak provides no
          relief[;]
      •   March 2015: Dr. Gerard prescribes Vicodin and Fexeril for back pain.
          However, a couple of weeks later, Williams presents to the emergency
          room with continuing leg pain and is prescribed Norco[;]
      •   In April 2015, because Williams continues to be symptomatic, Dr.
          Kornreich refers him to a pain clinic. The following month, Williams
          initiates pain management treatment with Dr. Hasan[;]
      •   Summer 2015: Williams engages in physical therapy but Dr. Hasan
          notes in July 2015 that Williams’ pain is continuous[;]
      •   Treatment notes in late 2015 indicate continued back pain―worse with
          sitting and standing―use of a cane, and radiculopathy to the left worse
          than right leg despite medications such as MS Contin (Morphine) and
          Percocet[;]
      •   In October 2015, Williams undergoes a facet joint injection. However,
          Dr. Hasan remarks the following month that this injection did not help[;]
      •   In July 2016, Williams initiates pain management treatment with Ms.
          Zacharias (APNP). She notes low back pain that radiates to the left leg
          and foot and nine out of ten pain despite taking Lyrica and
          Cyclobenzaprine. Ms. Zacharias notes limited range of motion and
          antalgic gait and prescribes Morphine[;]
      •   In August 2016, Williams initiates treatment with a new primary care
          doctor, Dr. Moss. She notes Williams is upset because he feels no one is
          assisting him with his pain (she notes an upcoming appointment,
          however, with a pain doctor, Dr. Kropp)[;]
      •   September 2016: Dr. Kropp notes moderate-severe left lumbar pain,
          radiating to the left leg and exacerbated with sitting, bending, standing
          more than five minutes, and walking more than five minutes. Dr. Kropp
          continues Williams’ Morphine and initiates Williams on Tizanidine; she
          also refers Williams to Dr. Bautista for a possible injection due to his lack
          of response from physical therapy[;]
      •   November 2016: Dr. Moss continues Williams on his current pain
          medications (Morphine, Lyrica, Tizanidine) and initiates Williams on
          Doxepin while again referring Williams to Dr. Bautista for possible
          injections[;]


                                             15
       •   March 2017: Dr. Moss refers Williams for physical and occupational
           therapy as well as pain management[;]
       •   Early-mid 2017 physical therapy notes indicate continued left leg pain
           with the following functional limitations: sitting: thirty minutes,
           standing: fifteen to twenty minutes, walking: two to three blocks with a
           cane, falls due to left leg giving out, disturbed sleep due to pain,
           increased pain with lifting and carrying, and difficulty getting dressed
           and bathing.

(ECF No. 13 at 17-19 (internal citations omitted).)

       On remand the ALJ shall reconsider whether Williams’s medically determinable

impairments could reasonably be expected to cause his alleged symptoms and, if so, the

ALJ shall reevaluate the intensity, persistence, and limiting effects of those symptoms,

taking into consideration Williams’s daily activities; the location, duration, frequency,

and intensity of his pain; factors that precipitate and aggravate his symptoms; the type,

dosage, effectiveness, and side effects of his medication; any treatment, other than

medication for relief of pain or other symptoms; any measures Williams uses to relieve

pain or other symptoms; and any other factors concerning Williams’s functional

limitations and restrictions due to pain or other symptoms. SSR 16-3p, 2017 WL 5180304

at *7-8.

III.   Limitations Omitted in the RFC Assessment

       Williams argues that the ALJ erred by not including in the RFC limitations that are

supported by the record, including his need for a walker and the need to move around

after prolonged sitting. (ECF No. 13 at 20-23.)




                                            16
       “As a general rule, both the hypothetical posed to the VE and the ALJ’s RFC

assessment must incorporate all of the claimant’s limitations supported by the medical

record.” Yurt v. Colvin, 758 F.3d 850, 857 (7th Cir. 2014).

       A. Omission of His Need for a Walker

       Williams argues that the ALJ erred by only including in the RFC assessment his

need for a cane but omitting his need for a walker. (ECF No. 13 at 21-22.) Williams argues

this is error “[b]ecause the VE testified that dependence on a wheeled walker would

preclude the performance of competitive work.” (Id. at 22 (citing Tr. 63-64).)

       The ALJ explained:

       [T]he undersigned has considered the progress notes from Lora Sankey, PT,
       in March 2017 wherein she recommended that the claimant use a two-
       wheeled walker. The undersigned gives little weight to this statement
       because it is inconsistent with the assessments of several physicians who
       believed that the claimant should use a cane as opposed to a walker.
       Moreover, Ms. Sankey made this statement when the claimant was
       suffering from a flare-up of back pain after he helped someone move and
       his back locked up while throwing a chair into a dumpster.

(Tr. 25 (internal citations omitted).) Although it is true that the use of a wheeled walker

was not consistent with assessments of some other physicians, those assessments were

all from 2015 (Tr. 447-52, 492-96), and Ms. Sankey’s recommendation for a wheeled

walker was in 2017. (Tr. 655.) Therefore, her opinion was not necessarily “inconsistent”

with the earlier-issued opinions, and that was not a valid reason for giving little weight

to her opinion.




                                             17
       The ALJ did, however, articulate a valid reason for giving little weight to Ms.

Sankey’s opinion: that it was offered when Williams was suffering from a flare-up of back

pain. Subsequent visits with Ms. Sankey in April 2017 make no mention of a

recommendation for a walker. (Tr. 656-63.) And at a doctor’s visit in June 2017 Williams

was noted to be walking with a cane. (Tr. 914.)

       Williams argues the ALJ misstated the evidence because the flare-up was not due

to helping someone move (as the ALJ stated), an incident that occurred in 2014. (ECF No.

13 at 22.) The Commissioner acknowledges that the ALJ erred in stating the reason for

the back pain flare-up, but argues that the cause of the pain flaring up is irrelevant. (ECF

No. 17 at 10-11.) What matters is that the suggestion for a walker came on the heels of the

pain flaring up. (Id. at 11.) The court agrees.

       Because the ALJ articulated a valid reason for not incorporating the use of a

wheeled-walker into his RFC assessment, the court finds no error.

       B. Omission of His Need to Move Around After Prolonged Sitting

       Williams also argues that the ALJ erred by omitting from the RFC assessment his

need to move around after prolonged sitting. (ECF No. 13 at 22-23.) Williams argues that

“[t]he ALJ does not provide any rationale for not including this limitation in his RFC

assessment, which constitutes legal error and results in the RFC assessment not being

supported by substantial evidence.” (Id. at 22.) Williams further argues that “[s]uch

omission calls into question whether the ALJ reasonably rejected this opinion or



                                              18
overlooked this opinion altogether.” (ECF No. 18 at 3.) The court agrees. Accordingly, on

remand the ALJ should specifically include in his RFC assessment Williams’s need to

move around after prolonged sitting.

      IT IS THEREFORE ORDERED that the Commissioner’s decision is reversed, and

pursuant to 42 U.S.C. § 405(g), sentence four, this matter is remanded for further rulings

consistent with this decision. The Clerk shall enter judgment accordingly.

      Dated at Milwaukee, Wisconsin this 23rd day of August, 2019.



                                                _________________________
                                                WILLIAM E. DUFFIN
                                                U.S. Magistrate Judge




                                           19
